United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, HOMECREST
STATION, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1462
Issued: November 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 11, 2013 appellant, through his attorney, filed a timely appeal from a
December 18, 2012 merit decision of the Office of Workers’ Compensation Programs denying
his claim for disability compensation. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant established that he was totally disabled commencing
January 1, 2011 due to his January 26, 2004 employment injury.
On appeal, counsel contends that the medical reports of an OWCP referral physician and
attending physician support appellant’s continuing employment-related total disability. He
further contends that the medical evidence of record establishes that appellant’s claim should be
accepted for degenerative arthritis of the left knee.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on January 26, 2004 appellant, then a 49-year-old letter carrier,
sustained a patellar tendon tear of the left knee when he slipped on stairs covered with snow. It
authorized surgery for an open reduction internal fixation of the left patellar which was
performed on the date of injury. Appellant did not return to work following surgery.
On January 17, 2012 appellant filed an election form opting to receive compensation
benefits under FECA effective January 1, 2011 in lieu of retirement benefits from the Office of
Personnel Management (OPM).2
By letter dated April 25, 2012, OWCP acknowledged receipt of appellant’s election form
and advised him that it could not process his request for FECA compensation benefits. It
explained that the last medical evidence of record was from 2005, which was insufficient to
support his claimed continuing employment-related disability. OWCP informed appellant that
he would be scheduled for a second opinion medical examination.
By letter dated May 16, 2012, OWCP referred appellant, together with a statement of
accepted facts and the medical record, to Dr. Leon Sultan, a Board-certified orthopedic surgeon.
In a May 12, 2012 report, Dr. Daniel W. Wilen, an attending Board-certified orthopedic
surgeon, reviewed a history of the January 26, 2004 employment injury and appellant’s medical
treatment, social and family background. On physical examination of the left knee, he found a
healed quadriceps tendon repair and continued restricted range of motion. The quadriceps and
hamstrings had reduced muscle strength. There was crepitus on range of motion throughout the
left knee joint, parapatellar swelling and effusion. An x-ray of the left knee showed significant
development of degenerative arthritis. Dr. Wilen advised that the left knee had continued
weakness. He opined that significant degenerative arthritis had developed in the left knee as a
result of the January 26, 2004 employment injury. Dr. Wilen concluded that appellant remained
totally disabled from his postal job.
In a May 21, 2012 report, received by OWCP on May 18, 2012, Dr. Sultan obtained a
history of the January 26, 2004 employment injury and appellant’s medical treatment. He
reported that appellant ambulated without his cane and demonstrated mild nonantalgic favoring
of the left lower extremity. On physical examination of the left knee, Dr. Sultan found a wellhealed longitudinal six-inch scar over the anterior patella region. There was mild swelling which
measured an 18-inch circumference compared to a 17-inch circumference on the right side. Both
distal thighs measured 18½ inches in circumference. There was some swelling of the left calf
which measured 16½ inches in circumference compared to 15½ inches in circumference on the
right side. The left calf was subtle and a Homan’s test was negative. Range of motion testing of
the right and left knee revealed normal extension and diminished flexion. Collateral and cruciate
ligaments were stressed intact bilaterally. Sensory testing of the left lower extremity was intact.
There was a small well-healed pigmented abrasion mark over the posterior ankle region.
Dr. Sultan advised that appellant was status post rupture of the left patella tendon followed by a
2

In an undated letter, appellant stated that on May 11, 2005 he retired on disability from the employing
establishment.

2

patella tendon repair which left him with residual surgical scaring, swelling and partial ankylosis
of the left knee. He presently suffered from an ongoing partial left knee disability secondary to
the patella tendon tear. Dr. Sultan advised that appellant’s left knee condition was not totally
resolved. He had residual left knee swelling and left knee motion restriction with flexion.
Appellant’s condition was permanent. Dr. Sultan advised that appellant was prevented from
resuming full unrestricted work activity as a letter carrier; but he could return to full-time lightduty activity with restrictions as a postal clerk performing window work activities. He
concluded that appellant did not require any additional physical therapy, testing or surgery to
treat his left knee condition.
In a June 6, 2012 report, Dr. Raymond Bartoli, a chiropractor, stated that he had treated
appellant for severe arthritis in his lower back. Appellant also had severe left hip and knee pain
as shown in an x-ray performed by Dr. Wilen on May 17, 2012. Dr. Bartoli advised that
appellant was totally disabled and unable to perform his work duties.
In a July 17, 2012 decision, OWCP denied appellant’s claim for wage-loss compensation
commencing January 1, 2011. It found that Dr. Sultan’s opinion represented the weight of the
medical evidence and established that appellant was not totally disabled due to his accepted
injury. OWCP further found that Dr. Wilen’s report failed to address the cause of appellant’s
current left knee conditions, including degenerative arthritis, and that the only diagnostic test
report dated February 2, 2004 found no evidence of an additional left knee condition.
By letter dated September 28, 2012, appellant, through his attorney, requested
reconsideration. Counsel contended that the reports of Dr. Sultan and Dr. Wilen established that
appellant had continuing disability causally related to his accepted January 26, 2004 employment
injury. He further contended that Dr. Wilen’s report also established that appellant sustained
degenerative arthritis as a consequence of his accepted injury.
In a decision dated December 18, 2012, OWCP reviewed the merits of appellant’s claim
and denied modification of the July 17, 2012 decision. It found that there was insufficient
rationalized medical evidence of record to establish that appellant’s degenerative arthritis of the
left knee was causally related to his accepted work injury. OWCP further found that Dr. Wilen
did not provide adequate rationale explaining why appellant’s total disability resulted from his
accepted employment injury.
LEGAL PRECEDENT
A claimant has the burden of establishing the essential elements of his or her claim,
including that the medical condition for which compensation is claimed is causally related to the

3

employment injury.3 For wage-loss benefits the claimant must submit medical evidence showing
that the condition claimed is disabling.4 The evidence submitted must be reliable, probative and
substantial.5 Benefits are available only while the effects of a work-related condition continue.6
Compensation for wage loss due to disability is available for periods during which an
employee’s work-related medical condition prevents him or her from earning the wages earned
before the work-related injury.7 The employee is responsible for providing sufficient medical
evidence to support payment of any compensation sought.8
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant sustained a patellar tendon tear of the left knee on
January 26, 2004 while working as a letter carrier. He elected to receive FECA benefits effective
January 1, 2011 in lieu of OPM retirement benefits. OWCP denied appellant’s claim for wageloss compensation on the grounds that the evidence was insufficient to establish that the claimed
disability was due to his accepted left knee injury.
Dr. Wilen, an attending physician, examined appellant and found continued weakness
and significant degenerative arthritis of the left knee and resultant disability caused by the
January 26, 2004 employment injury. The Board notes that OWCP never accepted that appellant
sustained left knee degenerative arthritis as a result of the January 26, 2004 work injury and there
is insufficient medical evidence to support such a conclusion.9 Dr. Wilen did not provide
sufficient medical rationale explaining how appellant’s left knee conditions were a consequence
of the accepted injury. The Board has held that opinions unsupported by rationale are of

3

20 C.F.R. § 10.115(e) (2011); see Tammy L. Medley, 55 ECAB 182, 184 (2003). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
4

20 C.F.R. § 10.115 (f).

5

Id. at § 10.115.

6

Id. at § 10.500(a).

7

Id.

8

Id. at § 10.501(a).

9

See Alice J. Tysinger, 51 ECAB 638 (2000) (for conditions not accepted by OWCP as being employment
related, it is the employee’s burden to provide rationalized medical evidence sufficient to establish causal relation,
not OWCP’s burden to disprove such relationship).

4

diminished probative value.10 Thus, the Board finds that Dr. Wilen’s report is insufficient to
establish appellant’s claim.
Although Dr. Bartoli, a chiropractor, found that appellant was totally disabled and unable
to perform his work duties, he is not considered a physician under FECA as he did not diagnose
a spinal subluxation as demonstrated by x-ray to exist. Thus, his report is of no probative
medical value.11
OWCP sought a second opinion from Dr. Sultan as to whether appellant was totally
disabled due to the accepted injury. Dr. Sultan examined appellant and noted residuals of the
January 26, 2004 employment injury that prevented him from performing his regular letter
carrier duties. He could perform sedentary light-duty work with certain restrictions. However,
Dr. Sultan did not explain how appellant’s continuing residuals and disability for work were
causally related to the accepted work injury.12 The Board finds, therefore, that his report requires
clarification on this issue. Once OWCP undertook further development of the medical evidence
by obtaining a second opinion, it had the responsibility to do so in a proper manner.13
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested arbiter.14
While the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility to see that justice is done.15 The Board finds that the case will be remanded to
OWCP to obtain a supplemental report from Dr. Sultan clarifying appellant’s period of disability
resulting from the January 26, 2004 employment injury. Following this and any other
development deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for
compensation.
On appeal, appellant’s attorney contended that the medical reports of Drs. Sultan
and Wilen support appellant’s continuing employment-related total disability. As found, the case
will be remanded to OWCP for further development of the medical evidence and issuance of a de
novo decision on appellant’s claim for compensation.
Counsel further contended on appeal that the medical evidence of record established that
appellant’s claim should be expanded to accept degenerative arthritis of the left knee. As found,
Dr. Wilen did not provide a rationalized medical opinion explaining how the diagnosed left knee
condition was caused by the accepted January 26, 2004 employment injury and resulted in total
disability. Thus, his report is insufficient to establish appellant’s claim.
10

T.M., Docket No. 08-975 (issued February 6, 2009); Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

A chiropractor is not considered a physician under FECA unless their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulations by the Secretary. 5 U.S.C. § 8102(2); see Sean O’Connell, 56 ECAB 195 (2004); Mary A.
Ceglia, 55 ECAB 626 (2004).
12

See supra note 10.

13

Peter C. Belkind, 56 ECAB 580 (2005); Melvin James, 55 ECAB 406 (2004).

14

Vanessa Young, 55 ECAB 575 (2004).

15

Richard E. Simpson, 55 ECAB 490 (2004).

5

CONCLUSION
The Board finds that the case is not in posture for decision as to whether appellant has
established that he was totally disabled commencing January 1, 2011 due to his January 26, 2004
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the December 18, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further development
consistent with this decision.
Issued: November 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

